Exhibit 12.1 PETROLEUM DEVELOPMENT CORPORATION (dba PDC Energy) Statement of Computation of Ratio of Earnings to Fixed Charges Six Months Ended June30, Year Ended December 31, 2008 (d) 2007 (d) 2006 (d) 2005 (d) (dollars in thousands) Earnings Income (loss) from continuing operations before income taxes $ $ ) $ Fixed charges (see below) Amortization of capitalized interest 52 - Interest capitalized ) - Total adjusted earnings (loss) available for fixed charges $ $ ) $ Fixed Charges Interest and debt expense (a) $ Interest capitalized - Interest component of rental expense (b) Total fixed charges $ Ratio of Earnings to Fixed Charges x - (c) x x x x (a) Represents interest expense on long-term debt and amortization of debt discount and issuance costs. (b) Represents the portion of rental expense which we believe represents an interest component. (c) For the year ended December 31, 2009, earnings were insufficient to cover total fixed charges by $126.7 million. (d) Total adjusted earnings available for fixed charges for the years ended December 31, 2005 through 2008, have not been adjusted to reflect the divestiture of our Michigan asset group, such adjustments would not materially impact the ratio of earnings to fixed charges.
